Detailed Action
                                                             Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                    
                                      Response to Amendments
The amendment and response  filed on July 07, 2022, to  the Final Office Action dated May 13, 2022 has been entered.  Claims 1-6 and 8  are amended. As a result, claims 1 -8  are pending in this case and are allowable.                           
                                      Response to Arguments
Applicant’s arguments and amendments, see pages 8-11, filed July 7, 2022, with respect to the 35 U.S.C. § 103 rejection based on Mimura et al (US-20190291744-A1)  and Yan et al (US-20190146495-A1) have been considered and are persuasive.  The 35 U.S.C. § 103 rejection of claims 1-8 has been withdrawn.
                                       
                                         Reasons for Allowance   

The following is an examiner’s statement of reasons for allowance:
      As per claim 1-6, the art of record does not singularly or in combination disclose that when a vehicle is outside of a recommended lane then one or more processors cause the vehicle control device to transition the automated driving state from the first automated driving state to a second automated driving state by the vehicle control device performing the following actions: "instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant; set a destination by an operation of the vehicle occupant, together with generating a travel route, including one or more travel lanes, to the destination in accordance with setting of the destination; specify a travel position of the host vehicle; with performing a travel control for the host vehicle in accordance with the automated driving state; set the automated driving state to a first automated driving state in which the host vehicle is made to travel by the automated driving to the destination, in a case that the initiation of automated driving is instructed in a state in which the destination has been set; and set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that the initiation of automated driving is instructed in a state in which the destination has not been set, wherein in a case that a current travel position lies outside of a recommended lane included in the one or more travel lanes  during the travel control in the first automated driving state, the one or more processors cause the vehicle control device to transition the automated driving state from the first automated driving state to the second automated driving state,” (cited with emphasis) as recited in independent vehicle device of claim 1.
    As per claim 7, the art of record does not singularly or in combination disclose a vehicle control device having elements: “one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to:  instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant;  set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination;  specify a travel position of the host vehicle;  set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state; and  issue a notification to the vehicle occupant; wherein the one or more processors cause the vehicle control device to  :  set the automated driving state to a first automated driving state in which the host vehicle is made to travel by the automated driving to the destination, in a case that   the initiation of automated driving is instructed in a state in which the destination has been set ;  set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that   the initiation of automated driving is instructed in a state in which the destination has not been set ; and 6 perform a lane change control in the first automated driving state and the second automated driving state; and  issue a first notification in a case that the lane change control is suspended in the first automated driving state, and  issue a second notification that differs from the first notification in a case that the lane change control is suspended in the second automated driving state” (Cited with emphasis) as recited in independent claim 7. Mimura and Halder, the applied prior art, fail to teach or suggest the mode setting depending on whether the destination is set or not along with the feature of issuing a first or a second notification based of lane change suspension and driving state.
   As per claim 8, the art of record does not singularly or in combination disclose a vehicle control device having elements: “one or more processors that execute computer-executable instructions stored in a memory, wherein the one or more processors execute the computer-executable instructions to cause the vehicle control device to: instruct initiation of automated driving of a host vehicle by an operation of a vehicle occupant; set a destination by an operation of the vehicle occupant, together with generating a travel route to the destination in accordance with setting of the destination; and set an automated driving state, together with performing a travel control for the host vehicle in accordance with the automated driving state; set the automated driving state to a first automated driving state in which the host vehicle 6is made to travel by the automated driving to the destination, in a case that the initiation of automated driving is instructed in a state in which the destination  has been set; set the automated driving state to a second automated driving state in which the host vehicle is made to travel by the automated driving along a road, in a case that the initiation of automated driving is instructed in a state in which the destination has not been set; and prohibit a lane change operation by the automated driving , in a case that the destination is canceled or changed during the travel control in the first automated driving state” (Cited with emphasis) as recited in independent claim 8.  Additionally, the applied prior art, Mimura and Yan, fail to teach or suggest the mode setting depending on whether the destination is set or not along with the feature of prohibiting a course changing operation by the first automated driving state when the destination is canceled or changed during the travel control in the first automated driving state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                                                     Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS BERNARDO RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661